Citation Nr: 1827208	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-15 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether it was proper to reduce the Veteran's rating from 60 percent to 10 percent for chloracne and seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back.  

2.  Entitlement to an increased rating for chloracne and seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back, currently rated as 60 percent disabling effective November 10, 2009; and rated 10 percent disabling effective October 1, 2012.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2016 for further development.  


FINDINGS OF FACT

1.  The 60 percent rating for the Veteran's chloracne and seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back was in effect for fewer than five years at the time of the reduction.

2.  The February 2011, April 2012, and April 2016 VA examination reports on which the reduction was based did not reflect a material improvement in the Veteran's chloracne and seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back; nor is it reasonably certain that any improvement shown would be maintained under the ordinary conditions of life.

3.  The Veteran's 60 percent rating is the maximum allowable under Diagnostic Code 7806.  The disability is not manifested by generalized involvement of the skin with systemic manifestations such as fever, weight loss, and hypoproteinemia; and constant or near-constant systemic therapy required during the past 12-month period; or manifested by visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips); or six characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 60 percent rating for chloracne and seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back, from October 1, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.118, Diagnostic Code 7806 (2017)

2.  The criteria for entitlement to a disability evaluation in excess of 60 percent for the Veteran's service-connected chloracne and seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Codes 7806, 7800, 7817 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a December 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2017).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the propriety of the rating assigned for chloracne and seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back, the provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the Veteran's condition).  Per a September 2011 rating decision, the Veteran was informed of the proposal to reduce the disability rating assigned from 60 percent disabling to 10 percent disabling.  Action taken to reduce the rating from 60 percent disabling to 10 percent, effective October 1, 2012, was taken pursuant to 38 C.F.R. § 3.105(e) in an July 2012 rating decision.

Thus, it is clear that the Veteran was given 60 days to present additional evidence to show that compensation payments should be continued at the 60 percent level.  It should also be pointed out that the initial reduction, taken within less than five years from the award of the 60 percent rating, is not governed by the provisions of 38 C.F.R. § 3.344 (a)-(b) regarding stabilization of ratings.  See Collier v. Derwinski, 2 Vet. App. 247, 249 (1992).  Instead, a rating may be reduced on the basis of examination showing improvement.  38 C.F.R. § 3.344(c).

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2017).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2017).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in December 2009, February 2011, April 2012, and April 2016, which are fully adequate.  The duties to notify and to assist have been met.  

Rating Reduction

As already noted above, the procedural requirements for a reduction under 38 C.F.R. § 3.105(e) were appropriately followed here.  Thus, the Board may turn to the substance of the claim, namely, whether the evidence shows actual improvement in the rated disability at issue.

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination. 

The provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344. 

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in 38 C.F.R. § 3.344(a), the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses.  38 C.F.R. § 3.344 (b).

The provisions of paragraphs 3.344(a) and 3.344(b) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve. 

The rating at issue had been in effect for less than 5 years at the time of the reduction.  Thus, 38 C.F.R. § 3.344 (a) and (b) are not for application.  Nevertheless, in any case, to warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21   (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

Having reviewed the applicable regulations, the Board turns to the evidence of record.  The Veteran was assigned a 60 percent rating for chloracne and seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back.  The basis for the 60 percent rating was a December 2009 VA examination report. See June 2010 rating decision.

The Veteran's service-connected chloracne and seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back has been rated by the RO under the provisions of Diagnostic Code 7806.  Under this regulatory provision, dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas or; requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period warrants a 60 percent rating.  Dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent rating.  Dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran's chloracne and seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back had been rated as 10 percent disabling since January 1968.  He filed a claim for an increased rating, which was denied by way of a May 2005 rating decision.  

The Veteran filed the current increased rating claim in November 2009.  He underwent a VA examination in December 2009.  The examination revealed deep chloracne located at the face, neck, posterior ears, gluteal folds, and inner thigh.  The chloracne had features of pus-filled cysts.  The examiner covered 65 percent of the face and neck.  The examination did not reveal acne, scarring alopecia, alopecia areata, or hyperhidrosis.  The examiner also noted seborrheic dermatitis with sebaceous cysts located on the buttocks, face, posterior ears, gluteal folds, and scrotum.  It was characterized by exfoliation, disfigurement, tissue loss of more than six square inches, and abnormal texture of more than six square inches.  There was no ulceration, crusting, induration, inflexibility, hypopigmentation, hyperpigmentation, limitation of motion, and the skin lesion coverage of the exposed areas was 65 percent.  The skin lesion coverage relative to the whole body was 35 percent.  The skin lesions were associated with systemic disease.  The Veteran had diffuse cysts all over the body.  The examiner diagnosed the Veteran with seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back.  The examiner noted that the condition was active.  Subjective factors included exudation, itching, and crusting.  Objective factors included scaly rash and cysts on examination.  The effects on the Veteran's usual occupation was that there would be difficulty sitting for prolonged periods due to cysts in the gluteal region.  The effect on activities of daily living is embarrassment from cysts.  

The December 2009 VA examiner submitted an addendum in February 2010 in which she stated that both seborrheic dermatitis and sebaceous cysts were found on the Veteran's neck, shoulders, and back.  She submitted another addendum opinion in June 2010.  In it, she stated that the Veteran has three separate diagnoses: seborrheic dermatitis, chloracne, and sebaceous cysts.  

The Veteran underwent another VA examination in February 2011.  He reported being diagnosed with chloracne and seborrheic dermatitis with scars.  The examiner noted that the disease involved areas that are exposed to the sun, including the head and face.  The examiner then stated that it does not include the hands and neck.  The Veteran reported that the location can be on different parts of the body at any given time.  The Veteran reported exudation of the face and ears; itching of the scalp, face, and ears; shedding of the face and scalp; and crusting of the face, ears, and behind the ears.  There was no ulcer formation.  The Veteran described the symptoms as occurring intermittently, as often as monthly, with each occurrence lasting four days.  The number of attacks within the past year was 12 (though he did not seek any treatment within the past year).  He stated that ability to perform daily functions is limited due to skin irritation and scratching.  With regards for sebaceous cysts, the Veteran described symptoms of occasional pain and disfigurement.  He stated that he was not receiving any treatment for the condition.  The disability results in low self-esteem and self-consciousness.  

Upon examination, the examiner found deep chloracne at the Veteran's face and ears.  The chloracne had features of inflamed nodules. It covered 2 percent of the face and neck.  Examination did not reveal acne scarring, alopecia, alopecia areata and hyperhidrosis.  The examination revealed the skin condition of seborrheic dermatitis.  It was located on the scalp and had characteristics of exfoliation and crusting.  There was no ulceration, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion.  Skin lesions were manifested on 0 percent of the exposed areas, and 2 percent of the whole body.  The skin lesions were not associated with systemic disease.  

With regard to sebaceous cysts, the examiner found them on they were located on the Veteran's face and were characterized by exfoliation and crusting.  There was no ulceration, disfigurement tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  The examiner stated that the skin lesions were manifested on 0 percent of the exposed areas and 2 percent of the Veteran's total body.  

The examiner also noted skin basal and squamous cell carcinoma located on the Veteran's right cheek.  It was manifested on 2 percent of the exposed areas and 1 percent of the Veteran's total body.

Finally, the examiner noted a linear scar on the Veteran's right lateral face.  
It measured 3 cm. by 1.cm.  It was not painful on examination.  There was no skin breakdown.  It was a superficial scar without underlying tissue damage.  There was no inflammation, edema, or keloid formation.  The scar was not disfiguring.  It did not limit the Veteran's motion or function.  The scar did not adhere to underlying tissue.  It was level on palpation.  The texture was normal. It was not shiny, scaly, atrophic, or manifested by any irregularities.  There was no hypopigmentation or hyperpigmentation of the scar. It was not indurated or inflexible.  There was no underlying soft tissue loss.  There was no gross distortion or asymmetry of the forehead, eyes, eyelids, ears, nose, cheeks, lips, or chin.    

The Veteran underwent another examination in April 2012.  The examiner stated that none of the skin disabilities caused scarring or disfigurement of the head, face, or neck.  The Veteran did not have any benign or malignant skin neoplasms and he did not have any systemic manifestations due to any skin disease.  The examiner noted that in the past 12 months, the Veteran had treated his skin disabilities with topical corticosteroids for fewer than six weeks.  The Veteran did not have any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran had not had any debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past12 months.

Upon examination, the examiner found dermatitis, eczema, and infections of the skin on less than 5 percent of the total body, and less than 5 percent of the exposed areas.  The examiner stated that the Veteran did not have acne or chloracne.  The examiner found that the Veteran's disability did not have any functional impact on his ability to work.  

The Veteran underwent another VA examination in April 2016.  At that time, he reported recurring cysts which occur over the head, face, scalp, and trunk, all the way to his scrotum.  He had a cyst removed in January 2015.  The cyst had not returned.  The examiner noted that the Veteran requires no medication for his skin condition.  The Veteran reported using local care when cysts occur; and that he usually tries to drain them on his own.  He stated that when they come up, he has tried to schedule appointments; but the appointments end up being scheduled so far in the future that the lesions resolve (or he drains them himself) before the appointment.  The examiner stated that none of the Veteran's skin disabilities caused scarring or disfigurement of the head, face, or neck.  The Veteran did not have any benign or malignant skin neoplasms; and he did not have any systemic manifestations due to any skin disease.  The Veteran's disability had not been treated with oral or topical medications in the past 12 months.  The Veteran had not had any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  He had not had any debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the past 12 months.

Upon examination, the examiner stated that the Veteran had superficial acne (comedones, papules, pustules, superficial cysts) affecting less than 40 percent of his face and neck.  The examiner opined that the Veteran's disability did not have a functional impact on the Veteran's ability to work.  

Also upon examination, the examiner noted a subcutaneous nodule over the left eyelid, which was suggestive of an underlying cyst.  Another erythematous papule was noted in the right perioral area, just inferior and lateral to the cheilitic angle.  The Veteran claimed papules in the left perioral area also but the examiner only noted erythematous papules most consistent with folliculitis from razor irritation.  The examiner stated that none of the palpated cystic lesions mentioned had the typical open comedones noted with chloracne.  Veteran was noted to have three to five 1-2mm. open comedones anterior to the right tragus, and scar in this area from prior cyst removal.  The examiner found a single white subcutaneous nodule, approximately 3mm. diameter, which was flat and suggestive of a xanthoma behind right ear.  The Veteran also repeatedly insisted papule felt behind left ear, however, the area in question was not related to a cyst but a dry skin patch of unclear etiology.  The examiner found that this had no relationship to his claimed chloracne.  

The examiner noted several white oblong subdermal papules (6-7), similar to that noted behind right ear, maximum 5mm. in length with no overlying open comedones located in the perianal area.  There was no tenderness to palpation of any lesions.  

The examiner found no evidence of seborrheic dermatitis on examination over the scalp, nasolabial folds, or other typical locations.  She did note single early seborrheic keratosis over the left shoulder.  It was approximately 3mm. in diameter and brown in color.  There were also numerous lentigines and actinic changes noted over bilateral upper extremities.  There was a single umbilicated pearly papule over right malar eminence, approximately 2mm. in diameter with few telangiectases inferior to lesion.  There was pedunculated pigmented dermal nevus under the right eye.  There were no other significant or pertinent skin lesions noted.

The examiner found that the sum total of the areas involved with Veteran's chloracne equaled less than 5 percent of Veteran's total body surface area.  She noted that the Veteran has contended that lesions occur all over, but at this time, there was no evidence that he has involvement over 5 percent (exposed and non exposed total) presently.  She also stated that there is no evidence that he chronically has involvement over 5 percent of his skin at any time when he has flares.  Regarding exposed skin, the examiner stated that the Veteran has less than 1 percent of exposed skin involved.  She stated that the Veteran had no tender or painful lesions objectively and no evidence of inflamed papules.  She stated that the lesions noted around his perianal area are of unclear etiology - possibly related to cyst vs. xanthoma, although appearance is atypical for a cyst and area involved is atypical for xanthomas.  She stated that the Veteran is encouraged to see dermatology for clarification.  She stated that this area is not felt to be consistent with chloracne.  

The examiner stated that the reason for the difference between the December 2009 VA examination and the other examinations was unclear.  However, she was of the belief that the either the symptoms in the December 2009 VA examination were grossly over-reported, or that the Veteran has had marked improvement.  She stated "it is more likely that the 2009 exam was overstated given his other exams have been more congruous regarding severity, including the exam in 2005.  Prior decision for decrease [in rating from 60 percent to 10 percent] is supported based on rating conditions regarding severity of disease and current manifestations."  


Analysis

The Board recognizes that the Veteran's 60 percent rating was assigned based on the December 2009 VA examination; and that the Veteran has undergone three examinations since then, all of which reflect symptoms less severe than the December 2009 examination.  However, the Board is not convinced that the subsequent examinations reflect an actual change in the level of disability.  

The Board notes, for example, that the April 2012 VA examiner stated that the Veteran did not have acne or chloracne, despite the fact that the Veteran has already been service connected for chloracne.  This calls the adequacy of the examination into question.

The April 2016 VA examiner made numerous skin condition findings: a subcutaneous nodule over left eyelid which was suggestive of an underlying cyst; erythematous papule in the right perioral area; three to five 1-2mm. open comedones anterior to the right tragus, and scar in this area from prior cyst removal; a single white subcutaneous nodule, approximately 3mm. diameter, which was flat and suggestive of a xanthoma behind right ear; a dry patch of skin behind the left ear; papules in the left perioral area; several white oblong subdermal papules (6-7), located in the perianal area; early seborrheic keratosis over the left shoulder; numerous lentigines and actinic changes noted over bilateral upper extremities; a single umbilicated pearly papule over right malar eminence, with few telangiectases inferior to lesion; and pedunculated pigmented dermal nevus under the right eye.  However, the April 2016 VA examiner attributed many of these skin conditions to something other than the Veteran's service connected chloracne and seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back.  She opined that the etiology of some of the skin conditions was unclear; and she opined that the Veteran had erythematous papules most consistent with folliculitis from razor irritation.  

The April 2016 VA examiner ultimately opined that either the symptoms in the December 2009 VA examination were grossly over reported, or that the Veteran has had marked improvement.  However, the Board notes that there are other possibilities.  First, as noted above, many of the findings of the April 2016 examiner were dismissed as not related to the Veteran's service connected disability.  In addition to those noted above, the April 2016 VA examiner opined that the Veteran had superficial acne (comedones, papules, pustules, superficial cysts) affecting less than 40 percent of his face and neck.  This indicates that the Veteran's acne affected less than (but nearing) 40 percent.  (i.e. if it affected 5 percent, the examiner would likely have stated that it affected "less than 10 percent;" if it affected 28 percent, the examiner would have likely stated that it affected "less than 30 percent" etc.)  Despite finding superficial acne affecting less than 40 percent of his face and neck, she then stated that with respect to the Veteran's service connected disability, it affected less than 1 percent of exposed skin was involved.  Consequently, it appears that the April 2016 dismissed much of the Veteran's skin disability as not related to his service connected skin disability.  

It is possible that the December 2009 VA examiner attributed these findings to the Veteran's service connected disability.  If this is the case, then the Board is left with two conflicting opinions.  However, even the conflicting opinions do not reflect an improvement in the Veteran's skin disability.  It only reflects a re-characterization of some of the symptoms and raises the possibility that some of the symptoms noted by the December 2009 examiner may have had non-service connected etiologies.  This would amount to a separate issue in which the Board would have to determine which symptoms were due to service and which were not.  For the purposes of this decision, the Board needs only to note that the April 2016 examination does not reflect an improvement in the Veteran's condition.  

Secondly, the Board notes that skin conditions can increase and decrease in severity on a daily, weekly, or monthly basis.  The Veteran reported that when cysts appear, he drains them before his scheduled appointments.  This indicates (as the Veteran has testified), that his skin disability is frequently exacerbated by the presence of erupting cysts (that may not have been present at the April 2016 VA examination).  To the February 2011 VA examiner, the Veteran described the symptoms as occurring intermittently, as often as monthly, with each occurrence lasting four days.  Consequently, the examinations subsequent to the December 2009 examination may have taken place during times of temporary symptom remission.   

The Board finds that these two possibilities are more likely than the likelihood that the Veteran's symptoms were so substantially over-notated by the December 2009 VA examiner.  Said examiner submitted two addendum opinions (in February 2010 and June 2010) in which she specifically stated that both seborrheic dermatitis and sebaceous cysts were found on the Veteran's neck, shoulders, and back; and that the Veteran had seborrheic dermatitis, chloracne, and sebaceous cysts (all of which are service connected).

In considering the above, the Board finds that it remains unclear as to whether the Veteran's service connected disability has improved.  Thus, the weight of the evidence is not found to reflect sustained improvement and as such restoration of a 60 percent rating is granted.

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

As noted above, the Veteran's chloracne and seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back has been rated under Diagnostic Code 7806.  Under this regulatory provision, a rating of 60 percent is the maximum allowable rating.  

The only diagnostic codes pertaining to the skin that allow for a rating in excess of 60 percent are Diagnostic Codes 7800 and 7817.  

Pursuant to Diagnostic Code 7817 (governing exfoliative dermatitis (erythroderma)), a 100 percent rating is assigned where there is generalized involvement of the skin with systemic manifestations such as fever, weight loss, and hypoproteinemia; and constant or near-constant systemic therapy required during the past 12-month period.

Pursuant to Diagnostic Code 7800 (governing burn scars of the head, face, and neck, an 80 percent rating may be assigned based on evidence of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips); or six characteristics of disfigurement. 

The eight characteristics of disfigurement, for purposes of evaluation under §4.118, are: (1) a scar of 5 or more inches (13 or more centimeters) in length; (2) a scar of at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of a scar elevated or depressed on palpation; (4) a scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 square centimeters). 38 C.F.R. §4.118, Diagnostic Code 7800, Note (1).

The Board notes that the Veteran underwent four VA examinations and the criteria for a rating in excess of 60 percent were not met in any of the examinations.  Moreover, the Veteran has not made any such contentions that these criteria have been met.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 60 percent for the Veteran's chloracne and seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to restoration of a 60 percent rating for chloracne and seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back, from October 1, 2012, is granted.

Entitlement to a rating in excess of 60 percent for chloracne and seborrheic dermatitis with sebaceous cysts of the face, neck, shoulders, and back is denied.





______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


